      Case 2:18-cr-00255-WBS Document 137 Filed 04/23/20 Page 1 of 1

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:18-cr-255 WBS
13                 Plaintiff,

14        v.                                 ORDER
15   JAQUOREY RASHAWN CARTER,

16                 Defendant.

17

18                                ----oo0oo----
19              In light of the current coronavirus outbreak, the May
20   4, 2020 hearing on defendant’s Motion to Reconsider (Docket No.
21   103) is hereby VACATED.     After briefing is complete, the court
22   will reset the date for hearing and/or submission of the motion
23   and advise the parties, if oral argument is necessary.
24              IT IS SO ORDERED.
25   Dated:    April 23, 2020
26
27

28
                                         1
